
	
		II
		110th CONGRESS
		1st Session
		S. 1153
		IN THE SENATE OF THE UNITED
		  STATES
		
			April 18, 2007
			Ms. Snowe (for herself
			 and Mr. Coleman) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Banking, Housing, and Urban
			 Affairs
		
		A BILL
		To require assessment of the impact on
		  small business concerns of rules relating to internal controls, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Small Business Regulatory Review Act
			 of 2007.
		2.FindingsCongress finds that—
			(1)a vibrant and growing small business sector
			 is critical to creating jobs in a dynamic economy;
			(2)uniform Federal regulatory and reporting
			 requirements in many instances have imposed on small business concerns and
			 other small entities unnecessary and disproportionately burdensome demands,
			 including legal, accounting, and consulting costs;
			(3)since 1980, under chapter 6 of title 5,
			 United States Code (commonly known as the Regulatory Flexibility
			 Act), Federal agencies have been required to recognize and take account
			 of the differences in the scale and resources of regulated entities, but have
			 failed to do so;
			(4)a recent report prepared for the Office of
			 Advocacy of the Small Business Administration found that in 2004, the
			 per-employee cost of Federal regulations for firms with fewer than 20 employees
			 was $7,647, 44.8 percent more than the $5,282 per-employee cost faced by
			 businesses with 500 or more workers;
			(5)Federal agencies have failed to analyze and
			 uncover less costly alternative regulatory approaches, despite the fact that
			 the Regulatory Flexibility Act requires them to do so; and
			(6)the regulatory playing field for small
			 business concerns should be leveled, making it easier for them to comply with
			 complex regulations.
			3.DefinitionsIn this Act—
			(1)the term Board means the
			 Public Company Accounting Oversight Board established under section 101 of the
			 Sarbanes-Oxley Act of 2002 (15 U.S.C. 7211);
			(2)the term Commission means
			 the Securities and Exchange Commission; and
			(3)the term small business
			 concern has the same meaning as in section 3 of the Small Business Act
			 (15 U.S.C. 632).
			4.Regulatory flexibility analysis
			 requiredNotwithstanding any
			 other provision of law, before the Commission approves any final rule of the
			 Board in accordance with section 107(b) of the Sarbanes-Oxley Act of 2002 (15
			 U.S.C. 7217(b)), the Commission shall conduct and complete an analysis of such
			 rule in accordance with section 604 of title 5, United States Code.
		5.Small business compliance guide
			 requiredThe Commission shall
			 publish the small business compliance guide, as required by section 212 of the
			 Small Business Regulatory Enforcement Fairness Act of 1996 (5 U.S.C. 601 note)
			 on the same date as the date of publication of the final rule (or as soon as
			 possible after that date) issued to carry out section 404 of the Sarbanes-Oxley
			 Act of 2002 (15 U.S.C. 7262).
		6.Study and report on effects on small
			 business concerns
			(a)Assessment of effects on small
			 business
				(1)In generalTwo years after the date on which final
			 rules are published by the Board to carry out section 404 of the Sarbanes-Oxley
			 Act of 2002 (15 U.S.C. 7262), the Comptroller General of the United States
			 shall conduct an assessment of the impact on small business concerns of such
			 rules and prepare a report on such assessment.
				(2)ContentThe assessment and report required by this
			 section shall—
					(A)quantify how both the regulatory
			 requirements of the Commission and the auditing requirements of the Board are
			 affecting small business concerns;
					(B)be modeled on the investigation of the
			 Advisory Committee on Smaller Public Companies of the Commission into the
			 regulatory burdens posed by the rules of the Commission;
					(C)include an assessment of the costs and time
			 commitments imposed on small business concerns by the requirements of the
			 Commission and the Board, and an estimate of whether or not such costs of
			 compliance are expected to decrease or increase in the future;
					(D)document how the Commission and the Board
			 worked together, since issuing the final compliance guide described in section
			 5, to help small business concerns comply with their regulatory requirements;
			 and
					(E)include recommendations and regulatory
			 alternatives on how to simplify or improve the process of compliance with
			 Commission and Board requirements for small business concerns.
					(b)Availability of reportUpon completion of the report required by
			 this section, such report shall be—
				(1)submitted to the Committee on Small
			 Business and Entrepreneurship of the Senate, the Committee on Small Business of
			 the House of Representatives, and the Small Business Administration; and
				(2)made available to the public.
				
